Where it is shown to the Court that the party claims under a deed with a general waranty, the law presumes the title papers to be in the hands of the warrantor; and the warrantee is not required to produce them in evidence. Certified copies are sufficient. See 1 Rep. 2.
WHITE, who argued for the person offering the copy in evidence, relied on the practice in the superior courts.
The copy of the deed produced was certified by A. B., deputy register, for C. D., register.
HAYWOOD, for the defendants, objected that it ought to have been certified by the principal register by his deputy, and not by the deputy for the principal.